PER CURIAM.
We have reviewed the briefs and record on this appeal from a final judgment in a declaratory judgment suit wherein the trial judge sat as the trier of fact. While there were conflicts in the testimony, it is our opinion that the trial judge’s findings of fact were supported by competent substantial evidence, and that his conclusions of law have not been demonstrated to be in error. The final judgment is affirmed on the principles expressed in Sapp v. Warner, 1932, 105 Fla. 245, 141 So. 124; Standard Oil Co. v. Mehrtens, 1928, 96 Fla. 455, 118 So. 216, 220; Myers v. Van Buskirk, 1928, 96 Fla. 704, 119 So. 123, 125.
Affirmed.
WALDEN, McCAIN and REED, JJ., concur.